DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, n=5, Tn5 n variable length 6 nucleotides, a length produced in 100bp range in the reply filed on 4/12/2021  is acknowledged.  The traversal is on the ground(s) that the response asserts there is no search burden. .  This is not found persuasive because as stated in the restriction requirement : In the instant case the product of group II can be used to make a Ref Seq library.  Thus the product has a materially different use and searching both would place a serious search burden on the office. Further the product of group III, can be used to make a Ref Seq library.  Thus the product has a materially different use and searching both would place a serious search burden on the office.
Claims 15--20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/12/2020.
Priority
	The instant application was  filed 03/28/2018 and claims priority from provisional application 62487359, filed 04/19/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2018 and  8/22/2018 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  It is noted the examiner has not compared the references in the specification to those supplied on the IDS.
Drawings
The drawings are objected to because the replacement sheet of 9/29/2020 has provided a single SEQ ID NO for the longer of the 3 sequences in the figure.  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).
The specification on page 23 describes figure 2 as, “As depicted in Fig. 2 (in different colors).  Thus the specification teaches figure 2 is in color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 recites, “i.”, “ii.”,  and “iii.”  Thus the claims provides three periods in the claim.  MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claims 2-14 are objected to as they depend from claim 1.
Claim 2 does not end in a period.  MPEP 608.01(m)states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 7 does not end in a period.  MPEP 608.01(m)states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salathia (US20160053253), Adey (Genome Biology (2010) volume 11, pages 1-17).
The specification teaches, “The term "variable" is not to be read to require that every molecule in a population has a different sequence to the other molecules in a population.”(page 14).
The specification teaches, “The term "complexity" refers the total number of different sequences in a population.”
The art as exemplified below demonstrates tagmentation reactions were known and were routinely used to add adapter to nucleic acids prior to amplification and sequencing.  The exemplified art teaches the use of adapters with barcodes and/or barcodes and transposon targeting sequences were known and suggested for use in tagmenting assays.  The art demonstrates the use of cDNA and genomic DNA in tagmenting reactions.
Salathia teaches:

 “[0069] In some embodiments, tagmentation is performed using a transposase mixture that contains adapter sequences that are not found in the first strand synthesis primer. Doing so produces tagmentation fragments that bear different adapter sequences compared to the sequence incorporated into the first strand synthesis primer. For example, in some embodiments, the transposase mixture exclusively comprises transposomes having one type of adapter sequence. Fragments that were generated by 

[[0070] In some embodiments, the number of single cells that can be multiplexed is significantly increased by incorporating indexes into the transposome adapter sequences. As exemplified in FIG. 5, each individual cell can be identified using a cell-specific barcode and each set of cells (for example, a plate of 96 cells) can be contacted with a tagmentation mixture having a plate-specific barcode incorporated into the transposome adapter sequence. In the example shown in FIG. 5, the cDNAs from each of the 96 cells on a plate are pooled prior to tagmentation, and then the tagmented samples are pooled for multiplexed sequencing. It will be appreciated that any number of cells can be pooled prior to tagmentation, and that use of a 96 well plate is simply one of a variety of embodiments. For example, a set of 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, or more than 100, 200, 300, 400, 500, 600, 700, 800, 900 or more than 1000, and any intermediate number of cells may be pooled for tagmentation. First strand synthesis may take place in any single or multi-well vessel, such as a multi-well plate, chip, microfluidic device, emulsion, bead mixture, or any other suitable format for multiplex handling of a plurality of cells. 

Salathia teaches:


[0085] The method of the invention can use any transposase that can accept a transposase end sequence and fragment a target nucleic acid, attaching a transferred end, but not a non-transferred end. A "transposome" is comprised of at least a transposase enzyme and a transposase recognition site. In some such systems, termed "transposomes", the transposase can form a functional complex with a transposon recognition site that is capable of catalyzing a transposition reaction. The transposase or integrase may bind to the transposase recognition site and insert the transposase recognition site into a target nucleic acid in a process sometimes termed " tagmentation". In some such insertion events, one strand of the transposase recognition site may be transferred into the target nucleic acid. 

[0086] In standard sample preparation methods, each template contains an adaptor at either end of the insert and often a number of steps are required to both modify the DNA or RNA and to purify the desired products of the modification reactions. These steps are performed in solution prior to the addition of the adapted fragments to a flowcell where they are coupled to the surface by a primer extension reaction that copies the hybridized fragment onto the end of a primer covalently attached to the surface. These `seeding` templates then give rise to monoclonal clusters of copied templates through several cycles of amplification. 

[0087] The number of steps required to transform DNA into adaptor-modified templates in solution ready for cluster formation and sequencing can be minimized by the use of transposase mediated fragmentation and tagging. 

[0088] In some embodiments, transposon based technology can be utilized for fragmenting DNA, for example as exemplified in the workflow for Nextera.TM. DNA sample preparation kits (Illumina, Inc.) wherein genomic DNA can be fragmented by an engineered transposome that simultaneously fragments and tags input DNA ("tagmentation") thereby creating a population of fragmented nucleic acid molecules which comprise unique adapter sequences at the ends of the fragments. 

[0089] Some embodiments can include the use of a hyperactive Tn5 transposase and a Tn5-type transposase recognition site (Goryshin and Reznikoff, J. Biol. Chem., 273:7367 (1998)), or MuA transposase and a Mu transposase recognition site comprising R1 and R2 end sequences (Mizuuchi, K., Cell, 35: 785, 1983; Savilahti, H, et 

Adey teaches, “a hyperactive derivative of the Tn5 transposase is used to catalyze in vitro integration of synthetic oligonucleotides into target DNA at a high density (’Nextera’, Epicentre, Madison, WI, USA). Wild-type Tn5 transposon DNA is flanked by two inverted IS50 elements, each containing two 19 bp sequences required
for function (outside end and inside end). A 19 bp hyperactive derivative (mosaic end, ME) is sufficient for transposition provided that the intervening DNA is long enough to allow the two ends to come in close proximity in order to form a complex with a Tn5 transposase homodimer. The relatively low activity of the wild-type Tn5 transposase was cumulatively increased through several classes of mutation [13]. In a classical in vitro transposition reaction, hyperactive Tn5 transposomes (hyperactive transposase mutant bound to ME-flanked DNA) bind target DNA and catalyze the insertion of
ME-flanked DNA into the target DNA with high frequency [14]. When free synthetic ME adaptors are used instead (isolated from one another, in contrast to MEflanked DNA in which two ME sequences are linked by the intervening DNA), transposase activity results in fragmentation and end-joining of the synthetic ME adaptor to the 5’ end of target DNA. To generate fragment libraries compatible with massively parallel DNA
sequencing, limited-cycle PCR is used to append platform-specific primers (Figure 1b).” (page 4).
With  regards to claim 1, Salathia teaches, “[0091] Briefly, a "transposition reaction" is a reaction wherein one or more transposons are inserted into target nucleic acids at random sites or almost random sites. Essential components in a transposition 
Salathia teaches each individual cell can be identified using a cell-specific barcode and each set of cells (for example, a plate of 96 cells) can be contacted with a tagmentation mixture having a plate-specific barcode incorporated into the transposome adapter sequence.*0071.
Adey teaches PCR amplification and next generation sequencing following tagmenting reaction (figure 2).
Therefore it have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use adapters with multiple different molecular barcodes (variable sequences)at least 3 and transposase sequences with a transposon to fragment and attach the adapter for later amplification and sequencing.  The artisan would be motivated as Salathia specifically suggests the use of molecular barcodes as part of adapter sequences with transposase sequence and the teachings of Salathia and Adey suggest the combining of adapters, transposase and nucleic acids.  The artisan would have a reasonable expectation of success as the artisan would merely be following the teachings of the art.
With regards to claim 2, there would be multiple copies of a single adapter in mixture.
With regards claim 3, there would be multiple different adapters in the solution and thus the complex would have different adapters.

The specification provides no specific advantage or unexpected result with the number of sequences.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to the claims to pick a number of molecular barcodes from 5 to 40 to identity sequences or cells of interest.  The artisan would be motivated to provide barcodes such that different samples, sequences or cells can be differentiated.  The artisan would have a reasonable expectation of success as the artisan is merely selecting the number of barcodes in the adapters to differentiate samples, sequences or cells.
With regards to claim 9, Adey teaches next generation sequencing of the tagmented sequences (figure 2).
With regards to claim 10, Adey teaches paired end sequencing (sequencing page 14).
With regards to claim 11, Salathia teaches the use of Tn5 (0089).
With regards to claim 12, Adey teaches the use of barcodes of 9 nucleotides (barcode design, page 16).
With regards to claim 14, Adey teaches PCR amplification (figure 2).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salathia (US20160053253), Adey (Genome Biology (2010) volume 11, pages 1-17) as s 1-4, 8-12, 14  above, and further in view of Wang (Nature Protocols (2013) volume 8, pages 2022-2032).
The teachings of Salathia and Adey are set forth above.
While Salathia and Adey suggest the use of adapters with variable sequences (barcodes), they do not teach molecular barcode is single stranded.
However, Wang teaches the use of adapters that are partially double stranded and partially single stranded (figure 1 (i)).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design adapters with double stranded transposase recognition element and a molecular barcode.  The artisan would be motivated to provide a barcode without the expense of two full length barcodes as they are not needed for the tagmenting reaction.  The artisan would have reasonable expectation of success as the artisan is merely using known method to design tagmenting adapters.
With regards to claim 7, Wang teaches oligonucleotide replacement and gap repair (2024).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salathia (US20160053253), Adey (Genome Biology (2010) volume 11, pages 1-17) as applied to claims 1-4, 8-12, 14  above, and further in view of Gormley (US20140194324).
The teachings of Salathia and Adey are set forth above.
While Salathia and Adey tagmenting to attach adapters to nucleic acids, they do not teach the length of fragments produced or fragments of 100 bp.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/295838 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a tagmentation reaction with adapters with a variable region and a transposase recognition region and amplifying .
	The claims of 838 encompass a tagmentation reaction with adapters with a variable region and a transposase recognition region and amplifying.

Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending US patent  10,711,269. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a tagmentation reaction with adapters with a variable region and a transposase recognition region and amplifying .
The claims of 269 encompass a tagmentation reaction with adapters with a variable region(claim 2 and 3)  and a transposase recognition region and amplifying.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 269 are a species of the instant claims.  
Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending US patent  9,771,575. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of 575 encompass a tagmentation reaction with adapters with a variable region(claim 14)  and a transposase recognition region and amplifying.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 575 are a species of the instant claims.  
Claim 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending US patent  10,240,196. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims are drawn to a tagmentation reaction with adapters with a variable region and a transposase recognition region and amplifying .
The claims of 196 encompass a tagmentation reaction with adapters with a variable region( barcode claim 6)  and a transposase recognition region and amplifying.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 575 are a species of the instant claims.  
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634